Citation Nr: 0529381	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tension headaches, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected temporomandibular joint (TMJ) syndrome, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on four periods of active duty: from 
October 1976 to October 1980, from January 1991 to April 
1991, from October 1991 to January 1992 and from May 1992 to 
June 1996.

In a February 1997 rating decision , the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa granted the veteran's claim of entitlement to service 
connection for TMJ syndrome.  A noncompensable (zero percent) 
disability rating was assigned.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
RO which, in part, granted entitlement to service connection 
for headaches and assigned a noncompensable disability 
rating; and confirmed and continued the previously assigned 
noncompensable disability rating for the service-connected 
TMJ syndrome.

In rating decisions dated in December 2002 and March 2005, 
the RO increased the veteran's service-connected headaches 
and TMJ syndrome each to 10 percent disabling.  The veteran 
has indicated continued dissatisfaction with these ratings in 
subsequent correspondences to the RO.  Consequently, the 
issues both remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board in October 2003.  
At that time the claims were remanded for further evidentiary 
and procedural development.  The case was then returned to 
the Board.

The veteran testified before a Veterans Law Judge in regards 
to the issues on appeal during a Travel Board hearing 
conducted at the RO in March 2003.  The transcript of the 
hearing is associated with the veteran's VA claims folder.  
The Veterans Law Judge who presided over the veteran's 
hearing and authored the October 2003 remand is no longer 
employed at the Board.  In August 2005, a letter was sent to 
the veteran asking if he would like another hearing.  The 
veteran declined the option of a second hearing in a 
September 2005 statement.

The issue of entitlement to an increased disability rating 
for TMJ syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's headache disability is currently manifested by 
tension headaches occurring twice per week lasting up to six 
hours accompanied by occasional nausea.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for tension 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected tension 
headache disability should be rated higher than its currently 
assigned 10 percent disability rating.  [As is discussed 
elsewhere in this decision, the other issue on appeal, 
entitlement to an increased rating for service-connected TMJ 
syndrome, is being remanded.]

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the December 
1997 statement of the case (SOC), the October 1998 
supplemental statement of the case (SSOC) and the December 
2002 SSOC of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  Additional SSOCs dated in September 1998, March 1999 
and March 2005 notified the veteran of the particular 
deficiencies in the evidence with respect to his claim.

More significantly, a letter was sent to the veteran by the 
AMC dated June 30, 2004 which was specifically intended to 
address the requirements of the VCAA pursuant to the Board's 
October 2003 remand instructions.  The Board notes that there 
are additional VCAA letters of record; however, their 
contents do not satisfy the requirements of the VCAA's duty 
to notify and will be discussed no further.  The June 2004 
letter detailed the evidence needed to substantiate a claim 
for an increased rating, specifically noting: "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  See the June 
30, 2004 VCAA letter, page 5.  

Thus, the June 2004 VCAA letter, along with the December 1997 
SOC and the September 1998, October 1998, March 1999, 
December 2002 and March 2005 SSOCs, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his claim for an increased disability rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the June 
2004 letter, the RO informed the veteran VA was responsible 
for getting "relevant records from any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the June 30, 2004 VCAA letter, page 4.  The letter also 
stated that a VA medical examination would be scheduled if 
necessary to make a decision on his claim.  
Id. at 5.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The June 2004 letter informed him that 
VA would make reasonable efforts on her behalf to obtain 
"relevant records not held by a Federal agency.  This may 
include records from State or local government, private 
doctors and hospitals, or current or former employers."  See 
the June 30, 2004 VCAA letter, page 4.  The veteran was asked 
to complete VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any non-VA doctors or hospitals where treatment was received 
for headaches.  Id. at 2.  The June 2004 letter emphasized: 
"You must give us enough information about your records that 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  Id. at 4 
[Emphasis in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The June 2004 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
additional evidence in your possession, please send it to 
us."  See the June 30, 2004 VCAA letter, page 2.  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the June 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
November 1997.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication in 1997 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error. See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the June 2004 VCAA letter.  His claim was readjudicated in 
the March 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records.  The veteran was provided VA 
examinations in December 1996, October 1997, January 1998, 
July 1999 and November 2004, the results of which will be 
referred to below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
physical evaluations and rendered appropriate diagnoses and 
opinions.

The veteran contended in his December 1997 notice of 
disagreement that he was "seen by a physician's assistant 
and not a neurologist," implying that the quality of his 
October 1997 examination was somehow compromised.   However, 
the Court has clearly indicated that medical opinions may be 
rendered by persons who are not physicians.  See Goss v. 
Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments]. 

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
October 1997 examination shows that the examiner documented 
the veteran's history and complaints and provided all the 
required information regarding the functional limitations of 
the veteran's headaches.  

The veteran did not provide any specifics as to how the 
examination was allegedly inadequate.  It is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005)[competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In short, the veteran 
is not qualified or competent to evaluate the sufficiency of 
his own physical examination, including whether a neurologist 
would be more qualified than a physician's assistant to 
conduct an examination with respect to his headaches.  

In any event, the veteran received three additional VA 
examinations in January 1998, July 1999 and November 2004.  
Moreover, the January 1998 and November 2004 examinations 
were neurological examinations. 

The Board finds, therefore, that the reports of the December 
1996, October 1997, January 1998, July 1999 and November 2004 
examinations are adequate for determining the level of 
severity of his service-connected headaches.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran presented personal 
testimony at a March 2003 Travel Board hearing, and as 
discussed in the Introduction was offered the opportunity to 
present testimony at another hearing, which he declined. 

Accordingly, the Board will proceed to a decision on the 
merits as to one of the issues on appeal.



1.  Entitlement to an increased disability rating for 
service-connected tension headaches, currently evaluated as 
10 percent disabling.

Pertinent laws and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Specific rating criteria

The veteran's service-connected tension headaches are rated 
by analogy to migraine headaches.  See 38 C.F.R. § 4.20 
(2005) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

The veteran is currently assigned a 10 percent evaluation for 
his service-connected tension headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8199-8100 [migraine].  See 38 
C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99"].

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson, supra, in which the 
Court quoted Diagnostic Code 8100 verbatim but did not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."
Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  There is no other diagnostic code which rates 
headaches.  The veteran has suggested no other diagnostic 
code and the Board cannot identify a diagnostic code that 
would be more appropriate to the veteran's diagnosed tension 
headaches and his claimed symptoms.  Therefore, the Board 
will evaluate the veteran's service-connected headaches under 
Diagnostic Code 8100.  

Schedular rating

Diagnostic Code 8100 evaluates headaches based on frequency 
and severity.  The Board will discuss each in turn.

In terms of the frequency of headaches, the veteran indicated 
in his December 1996 VA dental examination that he 
experienced dull, aching headaches in the forehead and above 
his eyes on a weekly basis.  He denied nausea at that time.  
During an October 1997 neurological examination, the veteran 
indicated that his headaches had increased in frequency, 
complaining of a nearly constant headache over the frontal 
region of his head with some radiation over the vertex.  He 
specifically denied vomiting.  The examiner diagnosed the 
veteran with chronic headaches that were "not disabling."  
During the January 1998 VA examination, the veteran again 
denied any nausea.  The diagnosis was chronic frontal 
headaches.  During a neurological consultation conducted in 
March 1998, the veteran complained of headaches 2 to 3 times 
per week relieved with aspirin.  In an October 1998 
statement, the veteran indicated that his headaches occurred 
daily.

During his January 1999 RO hearing, the veteran indicated 
that he experienced severe headaches with nausea once a week 
that last about a day, and minor headaches daily.  See the 
January 1999 hearing transcript, pages 7-10.  The veteran 
presented for a VA examination in July 1999 where he 
complained of mild nausea and severe headaches once per week 
slightly improved with aspirin.  The finding of the examiner 
was "chronic frontal headaches with occasional exacerbation 
which are not prostrating."  The veteran again testified 
that he experienced headaches approximately once per week 
accompanied by nausea.  See the March 2003 hearing 
transcript, page 7.  During the November 2004 VA examination, 
the veteran indicated frontal/bitemporal headaches with 
occasional nausea and relieved by aspirin.  The examiner 
diagnosed the veteran with tension-style headaches, the 
frequency of which was moderated slightly.

Based on the above evidence, it appears that the veteran has 
frequent headaches, occurring on almost a daily basis.  
Frequent headaches alone, however, are not the criteria used 
to determine the veteran's rating under Diagnostic Code 8100.  
The headaches must also be prostrating in nature.

In terms of severity, there is no doubt that the veteran 
experiences severe tension headaches with occasional 
accompanying nausea.  Evidence of prostrating attacks, 
however, is lacking.  The veteran reports having to 
occasionally lie down in a dark room due to headache pain.  
Despite these reports, the veteran himself has reported that 
his headaches do not interfere with employment.  See the 
March 2003 hearing transcript, page 11.  The veteran further 
stated during his VA examinations that aspirin has provided 
some relief to his headache pain.  In fact, the veteran 
indicated his headaches were improving in April 2001 and 
September 2001 VA outpatient notes.  

The Board finds it particularly significant that the July 
1999 VA examiner found that the veteran's headaches were not 
prostrating in nature, and there is no indication from 
subsequent medical evidence that the nature of the veteran's 
headaches has significantly changed.  The Board notes that 
the veteran has not been hospitalized for headache pain and 
has had no emergency room visits for this condition.  
Treatment of his headache condition appears to be limited to 
rest and medication. 

Since the veteran is able to carry on his employment duties 
during his headaches and finds relief with aspirin, the 
attacks do not appear to be of a prostrating nature (i.e. 
accompanied by "utter physical exhaustion or helplessness").  
In short, the evidence demonstrates that the veteran is 
suffering from headaches that may be severe at times but are 
not prostrating.  

Turning to criteria under Diagnostic Code 8100, it appears 
the RO, in its March 2005 rating decision, afforded the 
veteran the benefit of the doubt in rating by analogy and 
assigned a 10 percent disability rating for his pain and 
discomfort.  
see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

After having carefully considered the entire record, the 
Board  finds that there is no basis for an increased 
disability rating.  The veteran has not demonstrated that he 
experiences prostrating headaches.  Although there can be no 
doubt that the headaches caused him discomfort, they do not 
to appear significantly with his employment, and he has not 
contended otherwise.  See 38 C.F.R. §§ 3.321(a), 4.1, both 
supra [disability ratings are intended to represent the 
average impairment of earning capacity resulting from 
disability].  

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of an schedular increased 
rating for the veteran's service-connected tension headaches.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In the March 2005 rating decision which awarded an increased 
rating, the RO assigned a 10 percent rating for the veteran's 
headaches effective as of the date of his initial claim, July 
18, 1997.

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected headache 
symptomatology has changed significantly since the effective 
date of service connection, July 18, 1997. 

Based on the record, the Board finds that a 10 percent 
disability rating is properly assigned for the entire appeal 
period.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected headache 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard, supra.  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for tension 
headaches.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for tension headaches is 
denied.




	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an increased disability rating for 
service-connected TMJ syndrome, currently evaluated as 10 
percent disabling.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets 
delaying a claim that has been in appellate status for years, 
another remand is necessary to ensure proper compliance with 
the Board's October 2003 remand instructions.

In October 2003, the Board remanded the claim for a VA 
examination to "determine the nature and extent of severity 
of his TMJ dysfunction, status post fracture of the 
mandible."  The examiner was specifically asked to conduct 
"range of motion testing reported in millimeters, as it 
relates to the inter-incisal range and range of lateral 
excursion . . . If loss of range of motion is present, the 
examiner should comment on whether the loss of range of 
motion is mild, moderate, or severe as well as the reason for 
loss of motion."  Additionally, the examiner was requested 
to "elicit from the veteran all pertinent subjective 
complaints with regard to his jaw and teeth, and to make 
specific findings as to whether each complaint is related to 
the service-connected TMJ dysfunction.  The examiner is 
further requested to render an opinion as to whether there is 
adequate pathology present to support the level of each of 
the veteran's subjective complaints."  

The examiner was then given three specific inquiries: 

(a)  Can pain and limitation of motion, if any, be attributed 
solely to the service-connected TMJ dysfunction?  

(b)  Does the TMJ dysfunction cause weakened movement, 
fatigability, or incoordination?  If so, the examiner should 
comment on the severity of these manifestations on the 
ability of the [veteran] to perform average employment in a 
civil occupation.

(c)  In relation to any subjective complaints of pain, is 
pain visibly manifested on movement of the joint, the 
presence and degree of, or absence of, muscle atrophy 
attributable to the TMJ dysfunction, the presence or absence 
of changes in condition of the skin indicative of disuse due 
to TMJ dysfunction, or the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the 
service-connected TMJ dysfunction?

The veteran presented for a VA examination in November 2004.  
The range of motion of the veteran's jaw was reported in 
millimeters, but there was no indication as to whether such 
was mild, moderate or severe.  The veteran offered specific 
complaints as to TMJ syndrome, such as foods he could no 
longer chew and pain in the jaw; however, the examiner did 
not indicate whether these complaints were specifically 
related to TMJ syndrome.  Finally, the examiner does not seem 
to have addressed any of the three specific inquiries 
concerning pain and functional impairment. 

Based on the above, the Board finds that clarification of the 
medical evidence is necessary in order to fully comply with 
the Board's October 2003 remand instructions.  See Stegall, 
supra.

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  The veteran should be afforded 
another VA examination in order to 
determine the nature and extent of the 
veteran's service-connected TMJ 
syndrome.  The veteran's VA claims 
folder, including a copy of this 
REMAND, must be made available to the 
examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected TMJ 
syndrome.  Additionally, the examiner 
should specifically identify: (1) 
range of motion of the veteran's jaw, 
including motion accompanied by pain, 
in millimeters; and (2) functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use, in terms of 
additional loss of motion in 
millimeters.

The examiner should also address: (3) 
any pain visibly manifested on 
movement of the joint; (4) the 
presence and degree of, or absence of, 
muscle atrophy attributable to the TMJ 
syndrome; (5) the presence or absence 
of changes in condition of the skin 
indicative of disuse due to TMJ 
syndrome; and (6) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected TMJ sydrome.

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder. 

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


